DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans.  The patent to Evans teaches structure as claimed including an integrated tray and pallet system comprising: a first generally rectangular pallet base having a planar upper surface; and, a plurality of integrally formed trays having tray walls extending upward from the upper surface of the first pallet base (at least figs 1, 2, 4, 10), a plurality of feet (6) extending downward from a bottom surface of the first pallet base, a first side wall extending upward from an edge of a first side of the first pallet base; a second side wall extending upward from an edge of a second side of the first pallet base; a third side wall extending upward from an edge of a third side of the first pallet base; and, a fourth side wall extending upward from an edge of a fourth side of the first pallet base, each of the plurality of integrally formed trays is rectangular, the plurality of integrally (part of a whole) formed trays form an array of columns and rows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (‘236). The patent to Evans teaches structure substantially as claimed as discussed above.  The particular number in the array is a matter of design parameters and desirability and choice and would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.  The use of reinforcing ribs in plastic structures is well known.  To use such in the same intended manner and environment would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (‘236) as applied to the claims above, and further in view of Rose (‘985).   The patent to Evans teaches structure substantially as claimed, as discussed above including stackable bases the only difference being that there is not a top cap to provide a package.  However, the patent to Rose (at 20) teaches the use of providing a top cap to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Evans to include a top cap, as taught by Rose since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (‘236) as applied to the claims above, and further in view of Hammett(‘255).   The patent to Evans teaches structure substantially as claimed, as discussed above including tray walls the only difference being that the tray walls do not include segments of different heights. However, the reference to Hammett teaches the use of providing a tray with different height segments of sidewalls to provide for different shaped articles to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Evans to include side walls with segments of different heights, as taught by Hammett since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including stackable pallet/tray structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637